DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Claims 1-7, 9-11, and 14 in the reply filed on 10/04/2021 is acknowledged.
Claim 15-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/04/2021.
This application is in condition for allowance except for the presence of claims 15-23 directed to a system for manufacturing building flexible cladding that is non-elected without traverse.  Accordingly, claims 15-23 been cancelled.

Reasons for Allowance

Claims 1-7, 9-11, and 14  are allowable. 
The prior art of record fails to teach or adequately suggest a method of manufacturing building wall flexible cladding with the following combination of methodology steps in the independent claim:
forming an impression of a selected wall surface;
forming a tile by applying a wet mixture of powdered aggregate and binding agent to a flexible substrate; 
applying the impression to the wet mixture to texture it to match the selected wall surface;
allowing the textured wet mixture to cure to form the flexible cladding.

There is no cogent reasoning that is unequivocally independent of hindsight that would have led one of ordinary skill in the art at the time the invention was filed to modify the prior art to obtain the applicant's invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art included on the attached PTO-892 is made of record and considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM G BARLOW whose telephone number is (571)270-1158. The examiner can normally be reached Monday - Friday, 9:00 am-4:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571) 272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/ADAM G BARLOW/Examiner, Art Unit 3633                                                                                                                                                                                                        
/PAOLA AGUDELO/Primary Examiner, Art Unit 3633